DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/KR2018/010803 (filed on 09/14/2018). Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Republic of Korea on 10/24/2017.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 04/08/2020 and 05/13/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in lines 6-7, recites a phrase “the conductive additive includes single-walled carbon nanotubes (SWNCTs) having a single wall proportion of not less than 80%” that renders the claim indefinite. It is unclear as to what the “single wall proportion of not less than 80%” represent or constitute. A single-walled carbon nanotube is general known to comprise of all (100%) of single wall proportion. If a single-walled carbon nanotube only having a single wall proportion of 80%, then what constitute the remaining 20% of the single-walled carbon nanotube? Appropriate correction and/or clarification is required.
Claims 2 and 4-10 directly or indirectly depend from claim 1 and are indefinite based on their dependencies.
Claim 3, in lines 1-2, recites a phrase “the SWNCTs have a carbon proportion of not less than 90%” that renders the claim indefinite. It is unclear as to what the “carbon proportion of not less than 90%” represent or constitute. A single-walled carbon nanotube is general known to comprise of 100% carbon. If a single-walled carbon nanotube only have a carbon proportion of 90%, then what constitute the remaining 10% of the single-walled 
Allowable Subject Matter
Claim 1 (and dependent claims 2 and 4-10) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the best prior arts found are to US 2004/0235984 A1 (hereinafter Nicholl) and CN 102408813 A (hereinafter Wang).
Nicholl discloses a coating powder composition comprises a polymer resin (See [0010], claimed binder resin), a phenolic curing agent (See [0032]), a catalyst for accelerate curing (See [0028], claimed accelerator), an additive including pigments (See [0052]), and conductive additive comprising conductive carbon such as single wall carbon nanotubes (See [0041], [0042] and [0044], claimed conductive additive) and conductive metallic fillers (See [0047], claimed inorganic filler).  

Nicholl and Wang alone or in combination does not teach or render obvious an antistatic powder coating composition containing the components within the claimed proportions as recited in claim 1. Therefore, claim 1 (and claim 3) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b). Claims 2 and 4-10 depend from claim 1 and would be allowable based on their dependencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761